Siragusa v Siragusa (2022 NY Slip Op 02717)





Siragusa v Siragusa


2022 NY Slip Op 02717


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, AND CURRAN, JJ.


404 CA 21-01219

[*1]RYAN SIRAGUSA, PLAINTIFF-APPELLANT,
vMICHAEL SIRAGUSA, DEFENDANT-RESPONDENT. 


THOMAS J. RZEPKA, PLLC, ROCHESTER (THOMAS J. RZEPKA OF COUNSEL), FOR PLAINTIFF-APPELLANT.
MARK D. GORIS, CAZENOVIA, FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Yates County (Jason L. Cook, A.J.), entered February 4, 2021. The order granted the motion of defendant for summary judgment and denied plaintiff's cross motion for partial summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court